                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                  PITTSBURGH

ANTRON TALLEY,                                    )
                                                  )
               Plaintiff,                         )             2:14-CV-01411-CRE
                                                  )
        vs.                                       )
                                                  )
MR. ORLANDO H. HARPER, WARDEN;                    )
MR. EMERICK, DEPUTY WARDEN;                       )
                                                  )
MRS. ROBIN DEVAUGHN, MEDICAL                      )
SUPER.; MARIA BETH LONG, NURSE;                   )
MRS. CARLA IVAN, NURSE; MR.                       )
RUBBLE, SERGEANT; MR. RAIBLE,                     )
(CERT) SGT.; MR. ARLOTTA,                         )
CORRECTION OFF.; MR. BROJOVICH,                   )
                                                  )
CORRECTION OFF.; MR. ZOLLER,                      )
CORRECTION OFF.; MR. BUTLER,                      )
CORRECTION OFF.; AND                              )
CORRECTION'S EMERGENCY                            )
RESPONSE TEAM, (CERT);                            )
                                                  )
               Defendants.                        )


                                          ORDER

       AND NOW, this 13th day of March, 2019, after consideration of the motion for summary

judgment pursuant to Federal Rule of Civil Procedure 56 (ECF No. 182) filed by Robin DeVaughn,

Maria Beth Long and Carla Ivan (collectively “Medical Defendants”),

       IT IS HEREBY ORDERED that for the reasons set forth in the accompanying

Memorandum Opinion, said motion is GRANTED.


                                                         By the Court:

                                                         s/ Cynthia Reed Eddy
                                                         Cynthia Reed Eddy
                                                         Chief United States Magistrate Judge




                                              1
cc:   ANTRON TALLEY
      GU 9829
      SCI Forest
      P.O. Box 945
      Marienville, PA 16239




                              2
